DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height adjustable front strut of claim 2, fixed gears of claim 1, and folding feature of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1 and 2 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. See emboldened sections of claim language and accompanying explanations below. The following may not be an exhaustive list of all errors in the claims; it should serve as a roadmap for applicant to correct the claims. 
Regarding claim: 1. A folding biokinetic ski fitness machine for workout of the spine in a free horizontal position being supported on four limbs (it is unclear what is meant by “being support on four limbs) and for strengthening whole musculoskeletal system (applicant has omitted articles, leading to antecedent basis problems – e.g. “ for strengthening whole musculoskeletal system” should read “for strengthening a whole musculoskeletal system” further, it is unclear if the device is disposed horizontally or if the user is prone while exercising) comprising: - a supporting structure, - two hand swinging levers, each hand swinging lever has a handle on a lower part thereof, 10- two hand swinging levers are attached (it is unclear if these are the same as the previously claimed hand swinging levers or if there are two additional hand swinging levers; as best understood, they are the same elements and the limitation should read “the two hand swinging levers are attached) on the supporting structure with two front struts, the front struts are mounted on the supporting structure with the possibility of fixing in the vertical position or folding and fixing in the horizontal position (it is unclear what is meant by this limitation; it is unclear what element is being described; it is unclear if the element is configured to be fixed in both positions or at least one of the positions), - two longitudinal guides mounted on the supporting structure, - two foot supports mounted on longitudinal guides (it is unclear if this is the same as the previously claimed longitudinal guides) with the ability to move along the longitudinal 15guides (see above), -each hand swinging lever connected with the foot supports with a kinematic transmission, which allows the foot supports and hand swinging levers to move in opposite directions, - the kinematic transmission consists of a gear unit and two arms - the swinging arm and the inclined arm (these terms lack antecedent basis), the gear unit consists of a drive gear and a driven gear, the drive gear is fixed on 20the axis (this lacks antecedent basis; it is unclear how a fixed gear can function) of the hand swinging lever (it is unclear which hand swinging lever is being referenced since two have been claimed) and the driven gear is fixed on the axis (this lacks antecedent basis; it is unclear how a fixed gear can function) of the swinging arm.  
2. [The device of] Claim 1 wherein both hand swinging levers are attached on a supporting structure (it is unclear if this is the same as the supporting structure claimed above) with one height adjustable front strut (it is unclear if this is the same as one of the front struts claimed above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root (US 0326247).

    PNG
    media_image1.png
    722
    786
    media_image1.png
    Greyscale

Root teaches regarding claim: 1. A folding biokinetic ski fitness machine for workout of the spine in horizontal position being support on four limbs and for strengthening whole musculoskeletal system comprising (see FIG 1; the prior art device is capable of supporting a user horizontally by all four limbs and exercises many of the same muscles groups used in skiing; folding in that the arm and leg levers fold in and out during exercise; this device folds in as much as applicant has shown the same): - a supporting structure (A), - two hand swinging levers (B), each hand swinging lever has a handle on a lower art thereof (handles on one end for a user to grip; this end is considered the lower end of the hand swinging lever), 10- two hand swinging levers attached on the supporting structure with two front struts (C), the 
Root teaches regarding claim: 2. A folding biokinetic ski fitness machine for strengthening the spine and whole musculoskeletal system according to Claim 1 wherein both hand swinging levers (B) are attached on a supporting structure (I) with one height adjustable front strut (I includes struts C and is adjustable in height relative to the user’s height (left-right on the page) via screw J; see lines 59-65).

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. Applicant has consistently argued more narrowly than claimed. Applicant has also taken an improperly narrow view of the claimed limitations. Further, applicant has not specifically challenged the points of the rejection; applicant has instead posed questions that are not arguments.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that all recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Detailed Rebuttals in bold:

1. “The drawings must show every feature of the invention specified in claims.” We agree with this point, but in our case it is not necessary because: a) “a height adjustable front strut of claim 2”, “fixed gears of claim 1”, “the possibility of folding and fixing” of claim 1 — these mentioned features may be made in a number of embodiments, b) and it does not matter how it will be made — it does not influence on the spirit and scope of the claimed invention, it is quite clear for any technically skilled person, c) unnecessary details will narrow the volume of the invention, we do not want it, d) we do not This is unpersuasive. All claimed subject matter must be shown in the drawings. Applicant’s drawings are stick figures that do not show adequate detail.

2. Concerning “fixed gears” and gear units, (please see Fig. 4 and rows: 0018-0019, 0042-0043, 0053) the drive gear is fixed on the axis of the hand swinging lever and the driven gear is fixed on the axis of the swinging arm, so when the hand swinging lever swings, say, clockwise, its action rotates the drive gear, the drive gear, in turn, rotates the driven gear counterclockwise and, accordingly, the swinging arm swings in opposite direction. It is shown on Fig. 4 and it is clear for any technically skilled persons. The Office disagrees – this is not shown clearly.

3. Concerning Claim rejection, your points 4-5. We do not agree with this claim rejection. As a dependent claim must refer to a claim previously set forth and must further limit that claim. So, our Claim 2 has absolutely the same features as at the Claim 1: please see Figs 1-6, (1)-(3} & (5)-(9), except for one feature — not two, but single front strut (4). The claim language remains indefinite. It is improper to remove a claim limitation in a dependent claim. 

4. Claim rejections, your points 6-7. We do not agree with this claim rejection as well. In claimed invention “folding front struts” - means that this machine has ability to fold its highest components — front struts (4), and put it in small place when it not in use. Sorry, but your reference to the same “supporting structure (A)” does not matte — every device usually has a supporting structure, but they may have a different construction and support completely different things. As it is in our case. This is unpersuasive. Applicant has argued more narrowly than claimed. Claim limitations are given their broadest reasonable interpretation. 

Concerning levers (B, E) - they swing, but not fold, it is completely different meaning and different device. This is unpersuasive. Applicant has argued more narrowly than claimed. Claim limitations are given their broadest reasonable interpretation.
The levers (B) have handles in its upper, but not lower parts, it is essential difference as well. 
At the claimed invention the hand swinging levers have handles in their lower parts. Please do not put upside down. This is unpersuasive. The prior art device shows this limitation in as much as applicant has shown the same. There is more than one way to interpret “lower parts”.
At the US 0326247 - the front struts (C) are not the same feature as in the claimed invention, where the struts are "the front struts" and are mounted at the front part of device and keep the hand swinging levers. But in Root's machine the struts (C) - is actually "middle" struts and keep the user's body and training load device (F). This is unpersuasive. Applicant has misconstrued the prior art device. The front view shows the front struts and the middle of the device since both would be visible from that perspective.
You have stated: "two hand swinging levers (B)? attached on the supporting structure with two front struts(C), the front struts (C)? are mounted on a supporting structure (A)..." - how it is possible? Please see picture on your page 6 - where are "two hand swinging levers (B)"? And where are "the front struts (C)"? Two hand swinging levers (B) directly attached on the supporting structure(A), but not on the struts (C). It is completely different from construction of the claimed invention. This is unpersuasive. Applicant has argued more narrowly than claimed. Asking questions does not constitute a proper argument. 
This is unpersuasive. Applicant has argued more narrowly than claimed. 
Furthermore: at the US 0326247 "supporting structure (A) with the possibility of fixinq... - is not shown" as well as in our claimed invention, but it is "as best understood, this is an optional feature"... - why the same position is not "as best understood," in our claim? This is unpersuasive. Asking questions does not constitute a proper argument.
The next your statement: 
"longitudinal guide bars (D) indirectly(?!) mounted on supporting structure (A) via the foot supports (E)" - two foot supports (E) mounted on longitudinal guides (D)with the ability to move along longitudinal guides (supports (E) move along guides D in a pivoting relationship as supports E move back and forth during exercise; In an alternative interpretation, supports E move relatively to guides D when the height of D is adjusted;" - describes absolutely different construction which does not match to the claimed invention because: a) longitudinal guide bars (D) have absolutely different mission and function - to transfer legs efforts to the training load device, b) longitudinal guide bars (D) indirectly mounted on supporting structure (A) via the foot supports (E)" - actually bars (D) not connected to the supporting structure, but connect the foot support levers with the training load device, c) two foot supports (E) do not move along longitudinal guides, but the user moves the longitudinal guide bars (D) and via bars (D) rotates the training load device's wheals, d) "indirectly mounted"- looks like an invention in the technical language. This is unpersuasive. Applicant has argued more narrowly than claimed.
Concerning the transmission of the Root (US 0326247): "kinematic transmission (assembly of F-wheels, and G-arms)" allows to move the left hand and foot opposite the right hand and foot". 
This is unpersuasive. Applicant has argued more narrowly than claimed. There is more than one way to interpret the prior art device. 
The claimed invention is different by construction and by function: a) it has no a training load device, b) the kinematic transmission in claimed invention has different construction: the gear unit (7), the swinging arm (8) and the inclined arm (9), 
c) and it provides different motions - it enforces to move foot supports (6) and hand swinging levers (2) in opposite direction at the left and right sides accordingly - such motions correspond to the movements of four-legged vertebrates and are more natural and effective for exercising.  This is unpersuasive. Applicant has argued more narrowly than claimed. 
In the text on the page 7 is being used definitions like "hand swinging lever", "the swinging arm", "the horizontal arm", "the swinging lever" without marking with corresponding letters, therefor it is quite difficult to understand how to answer to these phrases: Each limitation has a corresponding explanation. See rejection above. 
-   "The kinematic transmission consisting of a gear unit (F) and two arms (G) -the swinging arm and the horizontal arm (left and right arms G)..."  It is unclear - which arm is swinging, which arm is horizontal? 
It seems, both are horizontal.  This argument is moot in light of applicant’s amendment.
-   "The drive gear is fixed on the axis of the hand swinging lever..." (B)?  But the axis of the hand swinging lever is the oscillation axis and located at the lower part of the hand swinging lever, actually at the supporting structure (A), how the drive gear can be fixed on the axis of the hand swinging lever? This is unpersuasive and it is unclear what applicant is arguing. It appears applicant is arguing more narrowly than claimed. Asking questions does not constitute a proper argument.
"...and the driven gear is fixed on the axis of the swinging arm..." Unclear sentence. This is applicant’s own claim language. The Office concurs that it is confusing. 
The driven gear is fixed on the axis of the flywheel, but not "on the axis of the swinging arm". This is unpersuasive. Applicant has taken an improperly narrow view of the reference and the instant limitation. This feature is shown in as much as applicant has shown the same. 
-   "(gears F fixed/disposed on axis H that intersects the swinging lever and swinging arm as much as applicant has shown the same)." Unclear: which "swinging lever and swinging arm" do you mean? The swinging lever and arm are labeled as B; all elements have been clearly labeled in the annotated drawings and rejection. Limitations with the same name have the same reference character throughout the rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784